Exhibit 1 SCHEDULE 13G AND FORM 3, 4 AND 5 JOINT FILING AGREEMENT In accordance with Rules 13d-1(k) and 16a-3(j) under the Securities Exchange Act of 1934, as amended, each of the persons named below agrees to the joint filing of a Statement on Schedule 13D (including amendments thereto) and/or Form 3, Form 4 and Form 5, with respect to their group’s direct and indirect beneficial ownership of common stock, $0.001 par value, of ITP Energy Corporation, a Nevada corporation, held through ITP Oil & Gas International S.A., and further agrees that this Joint Filing Agreement be included as an exhibit to such filings provided that, with respect to Schedule 13D as contemplated by Section 13d-1(k)(l)(ii), no person shall be responsible for the completeness or accuracy of the information concerning the other persons making the filing, unless such person knows or has reason to believe that such information is inaccurate. This Agreement may be executed in two or more counterparts, any one of which need not contain the signature of more than one party, but all such parties taken together will constitute part of this Agreement. In evidence thereof, the undersigned, being duly authorized, hereby execute this Agreement this May 9, 2011. ITP Oil & Gas International S.A. By: /s/ Manfredi Mazziotti di Celso Name: Manfredi Mazziotti di Celso Title: Attorney-in-fact Manfredi Mazziotti di Celso By: /s/ Manfredi Mazziotti di Celso Name: Manfredi Mazziotti di Celso Francesca Gherardini By: /s/ Manfredi Mazziotti di Celso Name: Manfredi Mazziotti di Celso Title: Attorney-in-fact Orsetta Mazziotti di Celso By: /s/ Manfredi Mazziotti di Celso Name: Manfredi Mazziotti di Celso Title: Attorney-in-fact Eleonora Lupetta Mazziotti di Celso By: /s/ Manfredi Mazziotti di Celso Name: Manfredi Mazziotti di Celso Title: Attorney-in-fact Matteo Mazziotti di Celso By: /s/ Manfredi Mazziotti di Celso Name: Manfredi Mazziotti di Celso Title: Legal representative/guardian Federico Mazziotti di Celso By: /s/ Manfredi Mazziotti di Celso Name: Manfredi Mazziotti di Celso Title: Legal representative/guardian Lodovico Mazziotti di Celso By: /s/ Manfredi Mazziotti di Celso Name: Manfredi Mazziotti di Celso Title: Legal representative/guardian Maria Mazziotti di Celso By: /s/ Manfredi Mazziotti di Celso Name: Manfredi Mazziotti di Celso Title: Legal representative/guardian Chiara Mazziotti di Celso By: /s/ Manfredi Mazziotti di Celso Name: Manfredi Mazziotti di Celso Title: Legal representative/guardian Laura Mazziotti di Celso By: /s/ Manfredi Mazziotti di Celso Name: Manfredi Mazziotti di Celso Title: Legal representative/guardian Elena Mazziotti di Celso By: /s/ Manfredi Mazziotti di Celso Name: Manfredi Mazziotti di Celso Title: Legal representative/guardian
